Title: To Thomas Jefferson from Lucy Ludwell Paradise, [ca. 1 September 1789]
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


London, [ca. 1 Sep. 1789]. She has written “very often… but have not had any answer to My Letters which Makes Me fear you or some of your Family are not well. Mr. Paradise is perfectly Sober, but extremely Nervious, because the Deed is not yet fully Signed,” which affects him so that he is not able to write a line. TJ’s “Acts of Charity and Friendship… for Me and Mr. P. will be returned with Gratitude, the Moment Fortune will please to put it in our power.—I join with the French, and pray they May get their Freedom, and at the same time, get Good, and just Laws.—I am certain they are to Great a People Not to wish for Good Laws. Let them be Steady to get their liberty, and Let them keep it with the same Steadiness and they will then be the First Nation in Europe, Make our affectionate Love to Your Dear Daughters. Best Compliments to Mr. Short, and all our Dear Country Men and Fellow Citizens.”
